DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/2021 have been fully considered but they are not persuasive. Applicant argues on pages 7 and 8 that MAEDA fails to teach a motor control apparatus configured to estimate a state of the motor…if state abnormality is estimated, the terminal of each phase of the motor is shorted….wherein if the rotation abnormality is detected, predetermined error processing is performed.

Examiner wants to point that PARK not MAEDA discloses a motor control apparatus (Fig. 6, item 520) configured to estimate a state (Speed) of the motor 230. PARK also clearly discloses shorting all the lower-arm switches when state abnormality is estimated. It should be noted that the third braking mode is executed when the speed reached second braking speed. This is when the state abnormality happens. Examiner wants to point out MAEDA in fact discloses wherein if the rotation abnormality is detected, predetermined error processing is performed. (See para 0097 and 0123. It should be noted that malfunction determination unit 25 obtains information on a change in current flowing through the three phases of motor M1 and restarts happen (Predetermined error processing) upon receiving malfunction notification signal s12)


wherein if state abnormality is estimated, the terminal of each phase of the motor is shorted, and 
wherein if the rotation abnormality is detected, predetermined error processing is performed, as required by amended Claim 1.

Examiner wants to point out that PARK indeed clearly discloses a motor control apparatus configured to estimate a state of the motor in accordance with the measured current value as previously mentioned. In fact, Fig. 6 clearly discloses item 520 which estimates a speed (State) based on measured motor current. PARK also discloses control of the motor at a predetermined period in accordance with the estimated state of the motor, 
wherein if state abnormality is estimated, the terminal of each phase of the motor is shorted (See para 0136, 0137, and 0142. The predetermined period is a preset braking time). As indicated previously, MAEDA discloses wherein if the rotation abnormality is detected, predetermined error processing is performed. Therefore, arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA et al. US Pub. No. 2021/0006195 A1 in a view of PARK et al. US Pub. No. 2020/0318279 A1.
Regarding claim 1, MAEDA discloses 
a motor control apparatus (See Fig. 2, item 5) for controlling a motor (Item M1) (See para 0069), comprising: 
a processor (Item 50) connected to a memory (Item 24) (See para 0083 and 0085. Memory 25 causes item 50 to operate), the processor being configured to:
drive the motor (See para 0076); 
measure a current value flowing to a terminal (Fig. 2 shows three terminals motor) of each phase of the motor (See para 0114); 


Regarding claim 1, MAEDA is silent about
“estimate a state of the motor in accordance with the current value measured and perform control of the motor at a predetermined period in accordance with the state of the motor, wherein if state abnormality is estimated, the terminal of each phase of the motor is shorted- 16 -10208171USO1/P220-0566US.” 

Regarding claim 1, PARK discloses 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to estimate a state of the motor in accordance with the current value as disclosed by PARK in MAEDA’s teachings to provide enhance driving safety of the motor by reducing a magnitude of current flowing in an inverter unit and an inverter control unit. (See PARK’s para 044)

Regarding claim 2, MAEDA discloses wherein if a current value of the terminal of one measured phase falls within a predetermined current value range (Outside a specified range) in a predetermined period (Item 26 checks at regular time interval) in the period of the short, it is determined that the rotation abnormality has occurred in the motor. (See para 0121, 0122, 0124 and 0125. See para 0121-0125. It should be noted that a change in the current can be calculated based on the current values detected by sensors CSu, CSv, and Csv. MAEDA does not explicitly say “the rotation abnormality”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the rotation is a function of the current value measured. It should be noted that the rotation abnormality 

Regarding claim 3, MAEDA discloses 
, wherein if both measured current values of terminals of two different phases fall within a predetermined current value range at an end of the period of the short, it is determined that the rotation abnormality has occurred in the motor. (See para 0121-0125. It should be noted that a change in the current can be calculated based on the current values detected by sensors CSu, CSv, and Csv. MAEDA does not explicitly say “the rotation abnormality”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the rotation is a function of the current value measured. It should be noted that the rotation abnormality occurs when the measured value of the current exceeds a specified range because the rotation is directly proportional to the current. The flow of the excessive amount of currents in the motor causes a failure of the motor)

Regarding claim 5, a combination MAEDA and PARK discloses, wherein the processor is configured to estimate a speed of the motor, and estimate the state abnormality if a difference between the estimated speed and a target speed exceeds a first threshold (Second braking speed), or if an accumulated value obtained by accumulating the difference for a predetermined period exceeds a second threshold. (See PARK para 

Regarding claim 6, MAEDA discloses 
wherein in a case in which the short is performed during normal driving of the motor, if the rotation abnormality is detected, the predetermined error processing is performed (Step S105 in Fig. 6. See para 0132), and if the rotation abnormality is not detected, the processor is configured to control to return to the normal driving. (See para 0097 and 0098. It should be noted that POSITA would stop the motor at any time by short circuiting the motor and check the abnormality accordingly)

Regarding claim 7, MAEDA discloses 
wherein the predetermined error processing includes at least one of reactivation (Restart) of the motor control apparatus, emergency stop of the motor control apparatus, and recording of error information in a memory accessible from the motor control apparatus. (See para 0097)

Regarding claim 8, MAEDA discloses 
wherein when returning the normal driving, additional control of compensating for a change in a motor operation (Via changes the drive signal) caused by the short is performed. (See para 0117 and 0118)

Regarding claim 9, MAEDA discloses 


Regarding claim 10, MAEDA discloses 
, wherein in a case in which the short is performed during a time in which the motor is made to transit from normal driving to a stop state, the rotation abnormality is detected, predetermined error processing is performed (Step S105 in Fig. 6. See para 0132), and if the rotation abnormality is not detected, the motor transit is made to the stop state by performing the short again. (See para 0097 and 0098. It should be noted that POSITA would stop the motor at any time by short circuiting the motor It should be noted that POSITA would stop the motor at any time by short circuiting the motor and check the abnormality accordingly)

Regarding claim 11, MAEDA discloses 
, wherein the predetermined error processing includes prohibition of next activation of the motor control apparatus. (Fig. 6 shows steps S106 after step S105. The flow does not go back and activate the start since it already started. In other words, no further activation occurs. See para 0132)

Regarding claim 12, MAEDA discloses 

 estimating a state of the motor in accordance with the measured current value; and performing control of the motor at a predetermined period in accordance with the estimated state of the motor, wherein if state abnormality is estimated, the terminal of each phase of the motor is shorted, and wherein if the rotation abnormality is detected, predetermined error processing is performed. (See claim 1 rejection for detail) 

Regarding claim 13, MAEDA discloses 
 A non-transitory computer-readable recording medium storing a program that causes a computer (See para 0090) to function as a motor control apparatus for controlling a motor, the program causing the computer to: drive the motor; 
measure a current value flowing to a terminal of each phase of the motor; 
short the terminal of each phase of the motor during driving of the motor by the driving unit and detect rotation abnormality of the motor based on the current value measured by the measurement unit during a period of the short;
estimate a state of the motor in accordance with the measured current value; and perform control of the motor at a predetermined period in accordance with the estimated 
 (See claim 1 rejection for detail)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OGAWA (US Pub. No. 2013/0154538 A1) discloses motor rotation state estimating based on measured current as mentioned in para 0036.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846